Parker, J.
(dissenting).
I concur in the finding of fact by the learned vice-chancellor that the defendant below had been guilty of adultery, but am unable to concur in the further finding that the petitioner consented to or connived at such adultery, of which he seems to have had no knowledge or suspicion until after the filing of his original petition. This seems to bring the case within the ruling in Woodward v. Woodward, 41 N. J. Eq. 224, and on the authority of that case I voted for a reversal.
Judge Aekerson authorizes me to say that he concurs in the foregoing views.
For affirmance—The Chiee-Justice, Trenchard, Min-turn, Kalisci-i, Black, Katzenbaci-i, Heppeni-ieimer, Van Buskirk—8.
For reversal—Parker, Ackerson—2.